Opinion by
Judge Peters :
The promises which appellant exacted of appellee immediately preceding their marriage show that she approached the hymeneal altar “in doublings and in fears,” and although he lingered too long in the neighborhood after she returned to her father’s, and seemed reluctant to leave for that distant land to which by their ante-nuptial agreement he was to go in search of a'fortune which was to secure her ease and comfort, still when he did go his absence can not be construed into an abandonment of appellant, and furnish grounds for dissolving the marriage relations between them, at least until after the expiration of the time when he was to- return.
Appellant voluntarily left her father’s house and entered into the most responsible and' solemn relations which pertain to this- life, under circumstances, as her own conduct shows-, which caused in her own mind great doubts, if not alarm, as to’ the results to herself, and if the disasters have followed which she at the time had just cause to fear, she must await the period which the law in its benignity has fixed, when she may be relieved, which has not yet arrived.
The judgment must be affirmed.